                        Case 21-10028-KKS        Doc 39      Filed 09/03/21      Page 1 of 1

FORM orprtord (11/19)
                                  UNITED STATES BANKRUPTCY COURT
                                         Northern District of Florida
                                            Gainesville Division

In Re: Mathew John DiBernardo                                     Bankruptcy Case No.: 21−10028−KKS
       SSN/ITIN: xxx−xx−6580
        Debtor
       Lindsay Mary DiBernardo                                    Chapter: 7
       fka Lindsay M Barton                                       Judge: Karen K. Specie
       SSN/ITIN: xxx−xx−6984
        Joint Debtor


                                 ORDER GRANTING MOTION TO REDACT
                                   A PREVIOUSLY FILED DOCUMENT

   THIS MATTER came before the Court on the Motion to Redact a Previously Filed Document (Doc. 37 ) filed by
Theresa M. Bender, and upon consideration of the Motion, it is hereby

   ORDERED

     1. The Motion is granted.

     2. The Consent Motion to Sell Property Free and Clear of Liens under Section 363(f) by Private Sale to Third
        Party (Doc. 32), having previously been restricted from electronic access pursuant to Fed. R. Bankr. P.
        9037(h)(2), will remain restricted from public access unless this Court orders otherwise at a later date.

     3. The Clerk is directed to file the redacted document attached to the Motion in accordance with Fed. R. Bankr.
        P. 9037(h)(1)(B).


    DONE AND ORDERED at Tallahassee, Florida, September 3, 2021.



                                                          /s/ Karen K. Specie
                                                          Karen K. Specie
                                                          U.S. Bankruptcy Judge

SERVICE: Service by the Court pursuant to applicable Rules.
